               Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     (WACO DIVISION)


 SPELLCASTER IP LLC,                                 §
                                                     §
        Plaintiff,                                   §
                                                     §        C.A. No. 6:20-cv-704
 v.                                                  §
                                                     §        JURY TRIAL DEMANDED
 KAHOOT! EDU, INC. and                               §
 KAHOOT! AS,                                         §
                                                     §
            Defendants.                              §
                                                     §

       PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Spellcaster IP LLC (“Spellcaster” or “Plaintiff”) files this Original Complaint

against Defendants Kahoot! EDU, Inc. (“Kahoot! EDU”) and Kahoot! AS (“Kahoot! AS”)

(Kahoot! EDU and Kahoot! AS are collectively referred to as “Defendant”) for infringement of

U.S. Patent No. 10,201,753 (“the ’753 patent” or “the patent-in-suit”).

                                         THE PARTIES

       1.       Plaintiff is a Texas limited liability company with its principal place of business

located in Dallas, TX.

       2.       Upon information and belief, Kahoot! EDU is a Texas corporation with a principal

place of business at 701 Brazos St., Ste 1601, Austin, TX 78701. Upon information and belief,

Kahoot! EDU sells and offers to sell products and services throughout Texas, including in this

judicial district, and introduces products that result in infringement into the stream of commerce

knowing that they will be sold in Texas and this judicial District.

       3.       Upon information and belief, Kahoot! AS is a Norwegian corporation with a

principal place of business at Fridtjof Nansens Plass 7 Oslo, 0160 Norway. Upon information and


                                                 1
              Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 2 of 7




belief, Kahoot! AS sells and offers to sell products and services throughout Texas, including in

this judicial district, and introduces products that result in infringement into the stream of

commerce knowing that they will be sold in Texas and this judicial District.

                                  JURISDICTION AND VENUE

        4.      This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

        5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        6.      With respect to Kahoot! EDU, venue is proper in this judicial district pursuant to

28 U.S.C. § 1400(b). Kahoot! EDU has committed acts of infringement in the District and/or has

contributed to or induced acts of patent infringement by others in this District and has a regular

and established place of business within the District.

        7.      With respect to Kahoot! AS, venue is proper in this judicial district pursuant to 28

U.S.C. § 1391(c)(3). Kahoot! AS is a foreign entity and may be sued in any judicial district under

28 U.S.C. § 1391(c)(3).

        8.      On information and belief, each Defendant is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at

least to its substantial business in this State and judicial district, including: (A) at least part of its

infringing activities alleged herein; and (B) regularly doing or soliciting business, engaging in

other persistent conduct, and/or deriving substantial revenue from goods sold and services

provided to Texas residents. Defendant, directly and through subsidiaries and intermediaries

(including distributors, retailers, franchisees and others), has committed and continues to commit




                                                    2
              Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 3 of 7




acts of infringement in this District by, among other things, making, using, testing, selling,

importing, and/or offering for sale products that infringe the patent-in-suit.

        9.     On information and belief, Defendant has placed and continues to place infringing

applications into the stream of commerce via an established distribution channel with the

knowledge and/or intent that those products were sold and continue to be sold in the United States

and Texas, including in this District. Defendant has significant ties to, and presence in, the State

of Texas and the Western District of Texas, making venue in this judicial district both proper and

convenient for this action.

                                     THE PATENT-IN-SUIT

        10.    The ʼ753 patent is titled “Gaming machine and program thereof.” The inventions

claimed in the patent-in-suit generally relate to a new and novel gaming machine and program in

which user-generated sign information is compared to sign data that correlates to a predetermined

gaming process.

        11.    The ʼ753 patent lawfully issued on Feb. 12, 2019, and stems from Application No.

11/176,597.

        12.    The named inventors on the patent-in-suit are Kazumasa Yoshizawa and Junichi

Kogo.

        13.    The patent-in-suit claims priority to foreign applications JP 2004-210580 and JP

2004-210581, which were filed on July 16, 2004.

        14.    Each asserted claim in the patent-in-suit is presumed valid. Each asserted claim in

the patent-in-suit is directed to patent eligible subject matter under 35 U.S.C. § 101.

                                           COUNT I
                          (Infringement of U.S. Patent No. 10,201,753)

        15.    Plaintiff incorporates paragraphs 1 through 14 herein by reference.


                                                  3
              Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 4 of 7




       16.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

       17.     Plaintiff is the owner of the ’753 patent with all substantial rights to the ’753 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

       18.     The ’753 patent is valid, enforceable and was duly issued in full compliance with

Title 35 of the United States Code.

                       DIRECT INFRINGEMENT (35 U.S.C. §271(a))

       19.     Defendant has, and continues to, infringe one or more claims of the ’753 patent in

this judicial district and elsewhere in Texas and the United States.

       20.     On information and belief, Defendant has, and continues to, either by itself or via

an agent, infringe at least claim 1 of the ’753 patent by, among other things, making and using the

apparatus of claim 1 via at least its testing and use of smartphones and tablets with applications

such as DragonBox Numbers that include sign matching functionality (“the Accused Products”).

       21.     Attached hereto as Exhibit A, 1 and incorporated herein by reference, is a claim chart

detailing how the Accused Products infringe the ʼ753 patent.

             INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

       22.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative and in the addition to direct infringement, Plaintiff contends that Defendant has,

and continues to, indirectly infringe one or more claims of the ’753 patent by inducing direct

infringement by end users of the Accused Products. Defendant’s customers and end users directly




1
 The chart attached as Exhibit A is illustrative and provided for purposes of satisfying Plaintiff’s
pleading obligations and should not be construed as limiting. Plaintiff will serve infringement
contentions in this case in accordance with the Local Rules, Courter orders, and/or schedule
entered by the Court.

                                                  4
             Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 5 of 7




infringe the ’753 patent, including claim 1, by, among other things, installing and using

Defendant’s applications that include sign matching functionality (e.g., DragonBox Numbers) on

a smartphone or tablet (e.g., as illustrated by Exhibit A).

       23.     Defendant has had knowledge of the ’753 patent and its infringement based on a

letter sent to Defendant by Plaintiff on July 13, 2020. The letter contained a claim chart, like the

one attached hereto as Exhibit A, detailing infringement of the ʼ753 patent. Defendant also has

knowledge of the ’753 patent and its infringement based on this complaint.

       24.     On information and belief, despite having knowledge of the ’753 patent, Defendant

has specifically intended for persons who acquire and use its applications (e.g., DragonBox

Numbers), including Defendant’s customers and end consumers, to download and use such

applications in a way that results in infringement of the ’753 patent, including at least claim 1, and

Defendant knew or should have known that its actions were inducing infringement.

       25.     Despite having knowledge of the ’753 patent and its infringements, Defendant has

continued to instruct and encourage customers and end users to make and use the Accused Products

by advertising and encouraging customers and end users to download and use its applications that

include sign matching functionality (e.g., Dragon Box Numbers), which results in infringement of

the ’753 patent (e.g., as illustrated by Exhibit A). For example, Defendant has continued to

advertise and encourage users to download and use Defendant’s applications that include sign

matching functionality (e.g., DragonBox Numbers) on the Apple and Google Play app stores, and

on its website dragonbox.com.

       26.     Defendant is liable for its infringements of the ’753 patent pursuant to 35 U.S.C. §

271.




                                                  5
              Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 6 of 7




       27.      Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                         JURY DEMAND

         Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.

                                     PRAYER FOR RELIEF

         Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

 Plaintiff the following relief:

         a.      Judgment that one or more claims of the ’753 patent have been infringed, either
                 literally and/or under the doctrine of equivalents, by Defendant;

         b.      Judgment that Defendant account for and pay to Plaintiff all damages and costs
                 incurred by Plaintiff because of Defendant’s infringing activities and other
                 conduct complained of herein, including an accounting for any sales or damages
                 not presented at trial;

         c.      Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,
                 post judgment royalty because of Defendant’s infringing activities, including
                 continuing infringing activities, and other conduct complained of herein;

         d.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
                 caused by Defendant’s infringing activities and other conduct complained of
                 herein;

         e.      Find this case exceptional under the provisions of 35 U.S.C. § 285 and award
                 enhanced damages; and

         f.      That Plaintiff be granted such other and further relief as the Court may deem just
                 and proper under the circumstances.




                                                  6
            Case 6:20-cv-00704 Document 1 Filed 07/31/20 Page 7 of 7




Dated: July 31, 2020                       Respectfully submitted,

                                           /s/ Ryan Griffin
                                           Ryan Griffin
                                           Texas Bar No. 24053687

                                           GRIFFIN LAW PLLC
                                           312 W 8th Street
                                           Dallas, TX 75208
                                           Tel: (214) 500-1797
                                           ryan@griffiniplaw.com

                                           Attorneys for Plaintiff
                                           SPELLCASTER IP LLC




                                       7
